Order, Family Court, Bronx County (Mainzer, J.), entered November 3, 1980 adjudicating appellant a juvenile delinquent and placing him on probation for one year, is reversed, on the law, without costs and without disbursements, and the petition is dismissed. As the Corporation Counsel concedes, we are constrained in this case by the decision of the Court of Appeals in Matter of Ricci S. (34 NY2d 775), and accordingly, the adjudication must be reversed and the petition dismissed. Concur — Sandler, J. P., Silverman and Lynch, JJ. Ross and Lupiano, JJ., each dissent in separate memoranda as follows: